Citation Nr: 1730923	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-05 737	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for right ear disability, to include tinnitus.


REPRESENTATION

Veteran represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In December 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  In May 2017, the Board notified the Veteran of her right to testify at a new Board hearing before a VLJ who will decide her claim.  After more than 30 days, the Veteran had not responded; therefore, the Board must assume she does not want another hearing.  A transcript of the December 2011 hearing is of record.

The Board remanded the Veteran's claim on appeal to the Agency of Original Jurisdiction (AOJ) for further evidentiary development in April 2012, January 2015, and July 2016.  

Although the Veteran's claim has been adjudicated as a claim of entitlement to service connection for tinnitus, given her description of right ear disability, including popping sensation and pain in the ear, the Board has broadened her claim to a claim of entitlement to service connection for a right ear disability, to include tinnitus, as reflected on the title page.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required on her part.


REMAND

The Veteran has consistently contended that she has suffered from right ear disability consisting of a popping sound in the ear, similar to the sound associated with changes in pressure in the ear, since service.  She also has reported that she eventually developed a ringing in the ear.  The Veteran contended in a December 2008 statement, that she would complain to her co-workers during service about her ear popping, and she insinuated that the ear problems were the result of excessive phone use during her service, where she held the phone receiver to her right ear.  

The Boards prior remands have focused on obtaining an adequate etiology opinion with respect to the Veteran's claimed disability.  In the report of an October 2016 VA examination, the examiner opined that it was less likely than not that the Veteran was experiencing right ear tinnitus.  The examiner noted that the Veteran described a popping sound in her ear with associated pain, and that, by definition, tinnitus is the sensation of hearing ringing, buzzing, hissing, chirping, whistling, or other sounds.  The examiner indicated that on questioning, the Veteran was not experiencing sound, but only the popping sensation and pressure.  The examiner concluded that the popping associated with pain was more likely associated with a possible middle ear problem such as Eustachian tube dysfunction.  The examiner did not address the Veteran's prior reports of ringing in the ear and she did not clearly diagnose or provide an etiology opinion with respect to any Eustachian tube dysfunction.  

As the examiner did not fully address evidence of tinnitus in the Veteran's medical record, including a report of tinnitus during an October 2012 VA clinical consultation, and as the examiner identified another possibility disability consistent with the Veteran's reports throughout the pendency of her claim, but did not fully diagnose or describe such disability, remand for a new VA examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Accordingly, the appeal is REMANDED for the following action:

1.  The AOJ must ensure that the Veteran is scheduled for a VA otolaryngology (not audiology) examination of her right ear.  The examiner must review the claims file.  All necessary studies and tests should be conducted.  

The examiner should consider the Veteran's reports of right ear popping, pressure, pain, and ringing throughout the appeal period, and diagnose and describe all right ear disabilities, to include any Eustachian tube dysfunction and tinnitus, present at any time during the appeal period (since June 2007).  

The examiner is asked to provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that any right ear disability, properly diagnosed since June 2007, had its onset during the Veteran's active service or is related to an in-service disease, event, or injury, to include her frequent work on the telephone and her experience shooting an M-16.  

In providing this opinion, the examiner must address the Veteran's lay assertions of telling her co-workers about the popping sensation during active duty, and lay and medical evidence showing the Veteran's reports of ringing in her ears. 

The examiner must address all directives listed herein and provide reasons for all opinions, addressing the relevant evidence.  Absent such, the examination report will be deemed inadequate.  

2.  If the benefits sought on appeal are not granted in full, the AOJ must issue a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


